       Case 1:18-cv-08770-GBD-OTW Document 91 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________
                                                          )
MICHAEL GAFFNEY,                                          ) Civil Action No.: 1:18-cv-08770-GBD
                                                          )
                              Plaintiff,                  ) Hon. George B. Daniels, U.S.D.J.
                                                          ) Hon. Ona T. Wang, U.S.M.J.
                                                          )
                         v.                               )
                                                          )        MOTION FOR ADMISSION
MUHAMMAD ALI ENTERPRISES LLC, et al.                      )              PRO HAC VICE
                                                          )
                     Defendants.                          )
________________________________________                  )



        Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Districts of New York, Thomas P. Burke Jr. hereby moves this Court for an Order for admission to

practice Pro Hac Vice to appear as counsel for Plaintiff, Michael Gaffney in the above-captioned action.

        I am in good standing of the bar of the state of California and there are no pending disciplinary

proceedings against me in any state or federal court. I have never been convicted of a felony. I have never

been censured, suspended, disbarred or denied admission or readmission by any court. I have attached the

affidavit pursuant to Local Rule 1.3.



Dated: December 7, 2020                                           Respectfully submitted,


                                                                   /s/ Thomas P. Burke Jr.
                                                                  Thomas P. Burke Jr.
                                                                  GLASER WEIL FINK HOWARD AVCHEN
                                                                    & SHAPIRO LLP
                                                                  10250 Constellation Blvd, 19th Floor
                                                                  Los Angeles, California 90067
                                                                  Tel: (310) 553-3000
                                                                  Facsimile: (310) 553-2920
                                                                  tburke@glaserweil.com




1916730.1
